COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Royalty Asset Holdings II, LP, Noble            §              No. 08-22-00108-CV
 Energy, Inc., Charlotte Poe, Trustee of the
 Gerhardt Family Trust, Harold Schneider,        §                 Appeal from the
 TD Minerals LLC and Sourcing Rock,
 LLC,                                            §               143rd District Court

                       Appellants,               §            of Reeves County, Texas

 v.                                              §            (TC# 21-03-23912-CVR)

 Bayswater Fund III-A LLC, Bayswater             §
 Fund III-B LLC, Bayswater Resources
 LLC, Colburn Oil, LP, Ditto Land                §
 Company, LLC, Fall Land & Cattle, LLC,
 Pegasus Resources, LLC, and Robbins             §
 Family Minerals, LP,
                                                 §
                        Appellees.
                                                 §
                                               ORDER

       On July 13, 2022, this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On July 22, 2022,

Appellants Charlotte Poe, Trustee of the Gerhardt Family Trust, Harold Schneider, TD Minerals

LLC and Sourcing Rock, LLC timely filed an objection. The Court finds Appellants’ objection

persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted, and the Record shall now be filed in this Court on or before August 6, 2022.

       IT IS SO ORDERED this 27th day of July, 2022.

                                               PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.